Citation Nr: 1635325	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a respiratory disability, to include chronic obstructive pulmonary disease; and if so, whether the criteria for service connection are met.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to September 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a bronchial condition on the basis that new and material evidence had not been received; and that found new and material evidence to reopen a claim for service connection for right ear tinnitus, and denied service connection for tinnitus in both ears on the merits.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.

In June 2016, the Veteran testified during a hearing before the undersigned at the RO.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are captioned as above.

The issue of service connection for a respiratory disability, to include chronic obstructive pulmonary disease, is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 1977 rating decision, the RO denied service connection for a bronchial condition and denied service connection for right ear tinnitus.  The Veteran did not appeal, or submit new and material evidence, within one year of being notified.

2.  Evidence associated with the claims file since the December 1977 denials, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for a respiratory disability, to include chronic obstructive pulmonary disease, and for service connection for tinnitus; and raises a reasonable possibility of substantiating the claims.  

3.  The Veteran has credibly contended that he has experienced ringing in his ears since he was in service.


CONCLUSIONS OF LAW

1.  The RO's December 1977 decision, denying service connection for a bronchial condition and denying service connection for right ear tinnitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  The evidence received since the RO's December 1977 denials is new and material; and the claims for service connection for a respiratory disability, to include chronic obstructive pulmonary disease, and for service connection for tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Tinnitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a March 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records.  The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

During the hearing the undersigned clarified the issues, explained the concepts of service connection and the requirement for new and material evidence to reopen previously denied claims; and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Petition to Reopen Claims for Service Connection

VA may reopen and review claims that have been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Respiratory Disability

The RO originally denied service connection for an upper respiratory infection on the basis that a respiratory disability was first noted post-service and not shown as incurred or aggravated by active service.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, VA treatment records, a November 1977 VA examination, and statements from the Veteran.

Service treatment records show that the Veteran was diagnosed with an upper respiratory infection on one occasion in January 1967.  Clinical evaluation at separation in July 1967 revealed normal lungs and chest.

Post-service treatment records show an upper respiratory infection more than a decade later in November 1977.  The report of a November 1977 VA examination reveals that chest X-rays at that time were normal.  The November 1977 examiner indicated that pneumonia was resonant, and also made reference to the Veteran's smoking one pack of cigarettes daily.  

Based on this evidence, the RO concluded that a respiratory disability was neither incurred nor aggravated by active service and was first noted after discharge, in a December 1977 rating decision.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The December 1977 rating decision, therefore, became final.

The present claim was initiated by the Veteran in December 2008.  Evidence added to the record includes Social Security records showing assessments of bronchitis, slowing resolving, in 1985, and showing that the Veteran was at high risk for possible microplasma pneumonia or bacterial bronchitis due to smoking; private treatment records showing shortness of breath and difficulty swallowing in February 2005, and a smoking history in October 2007 of .5 packs per day for 40 years; VA treatment records showing assessments of chronic obstructive pulmonary disease in August 2014 and in January 2015; pulmonary function testing revealing mild interstitial lung disease, emphysema, in July 2015; and testimony by the Veteran in June 2016, indicating that he and members of his unit at Fort Riley, Kansas, used toxic chemicals to spray and kill a field of marijuana plants during active service.  The Veteran testified that he has had recurrent respiratory infections ever since active service.    

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the VA treatment records, Social Security records, private records, and the Veteran's June 2016 testimony.  Given the presumed credibility of the Veteran's statements, such evidence raises a reasonable possibility of substantiating the claim for service connection as it tends to show currently recurring symptoms following discharge from service.

Hence, the Veteran's claim for service connection for a respiratory disability, to include chronic obstructive pulmonary disease, is reopened.  38 U.S.C.A. § 5108.  As will be discussed in full below, additional development is required prior to addressing the merits of the service connection claim.

B.  Tinnitus

The RO originally denied service connection for right ear tinnitus on the basis that the Veteran's hearing was normal at separation, with no complaints of tinnitus.  

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, VA treatment records, a November 1977 VA examination, and statements from the Veteran.

Service treatment records show no complaints of tinnitus at pre-induction examination in June 1966 or at separation in July 1967.  

Post-service treatment records show complaints of "ringing in the right ear" in November 1977.  The report of a November 1977 VA examination reveals a diagnosis of right ear tinnitus.

Based on this evidence, the RO concluded that there were no complaints of tinnitus in active service, in a December 1977 rating decision.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The December 1977 rating decision, therefore, became final.

The present claim was initiated by the Veteran in December 2008.  Evidence added to the record includes the report of an August 2009 VA examination noting the Veteran's history of military noise exposure, and associating his current tinnitus with hearing loss and providing an adverse nexus opinion; Social Security records, dated in January 2010, showing that the Veteran suffered a blow behind his right ear at age 17, and of ringing in that ear with decreased hearing ever since; VA treatment records showing current tinnitus; and testimony by the Veteran in June 2016, indicating that he was in basic training during a training exercise when a grenade "went off" near him.  The Veteran testified that he has had recurring tinnitus since then, which was now constant and perceived in both ears.
New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the August 2009 VA examination report, Social Security records, VA treatment records, and the Veteran's June 2016 testimony of ongoing tinnitus since service.  Despite the negative opinion expressed in the August 2009 VA examination report, the Board finds that the Veteran's testimony is competent to provide a plausible link as to the onset of his recurring tinnitus with the exploding grenade that was near him in basic training.  Moreover, tinnitus may be presumed to be related to service if it manifests within one year of separation.  

Under these circumstances, the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108.

III.  Reopened Claim for Service Connection for Tinnitus

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, organic diseases of the nervous system are considered chronic under section 3.309.  See 38 U.S.C.A. § 1101.

In this case, service connection may be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  It is appropriate to consider tinnitus an organic disease of the nervous system and, therefore, a presumptive disability.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) therefore apply to tinnitus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's pre-induction examination in June 1966 revealed no defects involving his hearing acuity. Thus, the presumption of soundness attaches.  

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service or clear and unmistakable evidence that any increase was due to the natural progress.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

Here, the Social Security records suggest that the Veteran incurred a blow to his head prior to active service and that he had suffered tinnitus ever since.  Without notation at service entry, even if the Social Security records are clear and unmistakable evidence of a pre-existing disability of the right ear, there is no showing by clear and unmistakable evidence that any increase in severity of tinnitus during active service was due to the natural progress of the disability, in order to rebut the presumption of soundness.  Rather, to the contrary, it remains debatable whether the Veteran's testimony of a grenade exploding near him in basic training demonstrates aggravation of a pre-existing disability or onset in active service.  In this regard, the Veteran testified of having recurring tinnitus in both ears since the grenade explosion.  Moreover, the evidence of record reveals a longstanding history of tinnitus.  As such, the presumption of soundness at entry is not rebutted.  

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Here, the Board finds the Veteran's lay statements of ongoing tinnitus since active service to be probative.

In this case, the Board finds that the evidence is in favor of finding that the Veteran's tinnitus was incurred in service.  The Board acknowledges the August 2009 VA opinion; however, the opinion is less persuasive than the Veteran's lay statements.  In particular, the Veteran has consistently claimed that he has had tinnitus since he was in service.  The August 2009 examiner relied on the lack of a hearing loss disability and the absence of documented treatment in service to find against the relationship.  This is an inadequate reason for a negative finding.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also, Hensley v. Brown, 5 Vet. App. 155 (1993).  
Without the VA opinion, the Board is left with the Veteran's contentions, which have been consistent throughout the appeal.  Particularly, the Veteran contends that a grenade "went off" near him in basic training.  The Veteran reported having ringing in his ears since then, and that his tinnitus in both ears was now constant.

The Veteran is competent to report symptoms he has experienced through his senses, such as ringing in his ears.  Furthermore, his statements are consistent with the circumstances of his service, and thus the Board finds that there is credible evidence of the Veteran's experiencing ringing in his ears since service.  The Board has no reason to doubt the credibility of the Veteran's statements.  As such, the Board finds that he has adequately established a continuity of symptomatology since service for the chronic disease of tinnitus.

Therefore, resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted. 
  
ORDER

The application to reopen the previously denied claim of service connection for a respiratory disability, to include chronic obstructive pulmonary disease, is granted.

The application to reopen the previously denied claim of service connection for tinnitus is granted.

Service connection for tinnitus is granted.


REMAND

Respiratory Disability, to Include Chronic Obstructive Pulmonary Disease 

VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the Veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83. 

In this case, the evidence includes current diagnoses of bronchitis, emphysema, and chronic obstructive pulmonary disease.  

Service connection requires a current disability, an injury or incident in service, and evidence linking the two. The Board is not permitted to substitute its own judgment for that of competent physicians. Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Although the Veteran did not seek treatment in active service for a respiratory disability, he was treated on one occasion for an upper respiratory infection.  The Veteran has since reported exposure to toxic chemicals used to spray and kill a field of marijuana plants during active service, and reported suffering from recurrent respiratory infections ever since active service.  The current record also shows a longstanding history of respiratory illnesses, and a smoking history of .5 packs per day for 40 years.  The Board finds that this is sufficient to trigger VA's duty to assist in obtaining a medical examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from August 2016 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to determine the etiology of any respiratory disability found to be present.  The examiner must review the file, examine the Veteran, and provide an opinion as to whether a respiratory disability, to include bronchitis, emphysema, and chronic obstructive pulmonary disease, at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service.  

Attention is invited to the service treatment records, which include treatment for an upper respiratory infection in January 1967 (VBMS, document labeled STR-Medical, receipt date 4/19/1976, page 63 of 64).  Also, please review the Veteran's hearing testimony, in which he speaks of toxic exposures, episodes of difficulty breathing, receiving oxygen, and his voice becoming hoarse in active service (VBMS, document labeled Hearing Testimony, receipt date 6/14/16, pages 4-6 and 8-9).
 
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed respiratory disability.

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


